Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered April 2, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s claim that a hearing should have been held on his application to withdraw his plea is unpreserved and we decline to review it in the interest of justice (People v Vasquez, 242 AD2d 452). Were we to review it, we would find that, after sufficient inquiry, the court properly exercised its discretion when it denied the application to withdraw the plea made on the basis of the codefendant’s belated efforts to exculpate defendant, amounting to nothing more than a recantation of the codefendant’s own plea allocution (People v Brown, 126 AD2d 898, 899-900, lv denied 70 NY2d 703). Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.